DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed December 16, 2021.  Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments, see amendments and arguments, filed December 16, 2021, with respect to the 35 USC 112 rejections to claims 1-20 and drawing objections have been fully considered and are persuasive.  The 35 USC 112 rejections of claims 1-20 and drawing objections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Non-statutory double patent rejection of the claims in view of US 10672813.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10672813 in view of Asatsuma (US 20160343753) and Sano et al. (US 20140347516). 
In regards to claims 1 and 11, 10672813 teaches an imaging apparatus (claim 1, 3 and 9) comprising: a solid-state imaging device (claim 1, 3 and 9), comprising: a first pixel (claim 1, line 2), including: a first microlens that condenses light (claim 1, line 3); a first photoelectric conversion unit that receives the light condensed by the first microlens to generate a first electrical signal according to an amount of received light (claim 7, lines 4-7); and a first light shield provided between the first photoelectric conversion unit and the first microlens, wherein the first light shield comprises an edge positioned over a light receiving surface of the first photoelectric conversion unit approximately along a first radiation ray extending from an optical axis center of a light receiving surface of the solid-state imaging device (claim 1, lines 6-12 and 217-23); and a second pixel adjacent to the first pixel in a first direction (claim 3, teaches a plurality of pixels with light shielding films, where pairs (adjacent) pixels light shielding portions shield different ranges, claim 1, teaches a pixel having a microlens, light shielding portion with a direction as defined and a photoelectric conversion unit), the second pixel including: a second light shield provided between the second photoelectric conversion unit and the second microlens, wherein the second light shield comprises an edge positioned over a light receiving surface of the second photoelectric conversion unit approximately along a second radiation ray extending from the optical axis center of the light receiving surface 
In regards to claims 2 and 12, 10672813 as modified by Asatsuma teaches the solid-state imaging device according to claim 1 and 11, wherein the edge of the first light shield is along the first radiation ray extending from the optical axis center of the light receiving surface of the solid-state imaging device (claim 1, lines 21-23).
In regards to claims 3 and 13, 10672813 as modified by Asatsuma teaches the solid-state imaging device according to claim 2 and 12, wherein the edge of the first light shield portion extends in a second direction (claim 1, lines 21-23, a direction is a second direction).
In regards to claims 4 and 14, 10672813 as modified by Asatsuma teaches the solid-state imaging device according to claim 1 and 11, wherein the edge of the first light shield is approximately along the first radiation ray extending from the optical axis center of the light receiving surface of the solid-state imaging device and includes first and second edge portions (claim 1, lines 21-23 and claim 2, zig zag would have a first and second edge portion to form a zig zag structure).
In regards to claims 5 and 15, 10672613 as modified by Asatsuma teaches the solid-state imaging device according to claim 4 and 14, wherein the edge of the first light shield extends in a zigzag formed by the first and second edge portions (claim 1, lines 21 -23 and claim 2, zig zag would have a first and second edge portion to form a zig zag structure).
In regards to claims 6 and 16, 10672813 as modified by Asatsuma teaches the solid-state imaging device according to claim 1 and 11, wherein the edge of the first 
In regards to claims 7 and 17, 10672813 as modified by Asatsuma teaches a first light shield provided between the first photoelectric conversion unit and the first microlens, wherein the first light shield comprises an edge positioned over a first light receiving surface of the photoelectric conversion unit approximately along a first radiation ray extending from an optical axis center of a light receiving surface of the solid-state imaging device (10672813, claim 1, lines 8-12 and 21-23), but does not specifically teach wherein the edge of the first light shield extends from a first side to a second side of the first pixel, and wherein the first side is on a side of the first pixel opposite the second side. Sano teaches wherein an edge of a first light shield extends from a first side to a second side of the first pixel (see fig. 2, pixels with light shielding portions, the light shielding portions all extend from a first side of the pixel to a second side of the pixel, where the first side is opposite the second side), and wherein the first side is on a side of the pixel opposite the second side (see fig. 2, pixels with light shielding portions, the light shielding portions all extend from a first side of the pixel to a second side of the pixel, where the first side is opposite the second side, paragraphs 54-57). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the edge of the first light shielding portion of 10672813 as modified by Asatsuma extend from a first side to a second side of the pixel similar to Sano in order to ensure the desired light from a given direction enters the pixel to be detected providing for more accurate light detection to be used for focus measurements.

In regards to claims 9 and 19, 10672813 as modified by Asatsuma teaches the solid-state imaging device according to claim 1 and 11, wherein the edge of the first light shield includes at least two stepped portions (claim 1, lines 21-23 and claim 2, zig zag would have a first and second edge portion to form a zig zag structure, zig zag would provide stepped portions).
In regards to claims 10 and 20, 10672813 as modified by Asatsuma teaches the solid-state imaging device according to claim 1 and 11, wherein an angle of the edge of the first light shield of the first pixel relative to the first direction is different than an angle of the edge of the second light shield of the second pixel relative to the first direction .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878